Citation Nr: 0520629	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for right foot 
disability.  

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


REMAND

The veteran was initially scheduled for a hearing before a 
Veterans Law Judge at the RO (i.e. Travel Board hearing), in 
January 2004.  In December 2003, the veteran requested that 
the scheduled hearing be canceled and stated that he wished 
to be rescheduled for a Travel Board hearing.  A new Travel 
Board hearing was scheduled for March 2004.  Prior to the 
hearing date, in March 2004, the veteran submitted a 
statement indicating that he was unable to attend the Travel 
Board hearing due to a VA medical appointment which was 
scheduled for the same day.  He requested that a 
videoconference hearing be scheduled in its place.  

The veteran having filed a timely request and having 
presented good cause, the case is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following action:  

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with the docket 
number of his appeal.  


							(CONTINUED ON NEXT PAGE)
						



No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


